DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figures 1A-1B and 2-5), drawn to claims 1-4, 6-11, 14-15, and 17-20, in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention exists between the Species even though the provided Species are multiple different versions as the combination of the AFO and dorsi-flexion control members provides a general inventive concept (Remarks Page 6).  This is not found persuasive because the general inventive concept/technical feature of an AFO and dorsi-flexion control member was found to be known in the prior art via Meyer (US 9707118 B1) (See Election Requirement mailed 12/06/2021) which teaches a an ankle orthosis brace (See Figure 1 and title) which contains dorsi-flexion control members as it controls dorsi-flexion (Col. 4 line 62 – Col. 5 line 15). Thus the inventive concept asserted by Applicant is not a special technical feature. As such, these Species A-D, which have alternate mutually exclusive components as agreed by Applicant, lack unity of invention and require a Species Election.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5, 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B (Figure 1C), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species C (Figures 6-7) (claim 14 is drawn to a version of this , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021. 
Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species D (Figures 8-9), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Amendment

Applicant’s Amendments, filed 12/14/2021, to claim 1 acknowledged by Examiner. 
	Claims 1-4, 6-11, 17-20 are pending with Claims 5, 12-16 withdrawn.
Claim Objections
Claim 6 objected to because of the following informalities:  “a dorsi-flexion control member removably coupleable to a rear portion of the boot at least three contact points” should be - a dorsi-flexion control member removably coupleable to a rear portion of the boot to at least three contact points-.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an opening sized and configured to allow relief for a stop mechanism” (claim 3), “the dorsi-flexion control member has an opening therein to provide relief for a stop .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: “stop mechanism” in claim 3, wherein this refers to a stop member structure 60 that extends from a portion of the lower and upper boot (See Figure 1A).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Claim 6 recites the limitation "the elastic characteristics of the dorsi-flexion control member”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, Claim 6 recites the limitation "the main body of the dorsi-flexion control member”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, Claim 8 recites the limitation "the separation”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, Claim 17 recites the limitation "the elastic characteristics thereof”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7, 9-11 and 18-20 rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrigan (WO 02065942 A2) (For note herein and henceforth throughout the rest of the Office Action, the cover figure of Kerrigan is Figure 4 which can be further seen as evidenced in the attached NPL priority document of Kerrigan).
Regarding claim 1, Kerrigan discloses an accessory 22 (See Figures 3-4 and Figure 10, bias member 22 wherein this is an “accessory” as it is being added on to the boot portions 12 and 14) for providing dorsi-flexion control to an articulated Ankle Foot Orthosis 10 (See Figures 3-4 and 10 for the overall Ankle Foot Orthosis 10) (See Page 9 line 27 – Page 10 line 2, wherein the accessory, bias member, 22 is providing resistive torque during dorsiflexion thus controlling dorsiflexion) having an upper boot member 12 and a lower boot member 14 (See Figures 3-4 and 10) which are hingably coupled to one another (See Figures 4 and 10 and Page 6 lines 23-24, wherein the upper boot member 12 and lower boot member 14 are hingably coupled via articulated joint 36) to allow articulation about an ankle joint axis (Page 6 lines 23-25, the joint 36 corresponds with the ankle thus allowing articulation about the ankle joint axis) and thereby allow dorsiflexion and plantarflexion of a user's ankle in a flexion plane (allowing ankle articulation inherently allows ankle dorsiflexion and plantarflexion, see Figure 1 wherein the transverse plane is interpreted as the “flexion plane” herein and the motions of flexion would pass through and rotate about this plane), the accessory 22 comprising: 
a main body 22 (See Figures 3-4 and 10) having an upper portion 23 which is attachable to a predetermined position 62 on a back side of the upper boot member 12 (See Figure 3 and Page 8 lines 6-9) and a lower portion 24/26 which is attachable to a predetermined position 57/58 on a backside of the lower boot member 14 (See Figure 3 and Page 8 lines 6-9) so that the main body 22 bridges a gap between the upper boot member 12 and the lower boot member 14 (See Figures 3-4 and 10 wherein the main body 22 extends across a gap therein), and 

Regarding claim 4, Kerrigan discloses the invention of claim 1 above.
Kerrigan further discloses wherein the set of elasticity characteristics permits elongation of the main body 22 in a predetermined manner, thereby providing dynamic dorsi-flexion control of the user's ankle joint. (See Page 9 line 27 – page 10 line 2, wherein the main body 22 and its inherent elastic characteristics provides a known, and thus “predetermined”, tension t and thus elongation, thereby providing dynamic control of the ankle articulation; also for note as the main body 22 is made out of elastic material which has the set of elasticity characteristics then the main body will inherently have a permitted predetermined elongation).
Regarding claim 6, Kerrigan discloses an articulated Ankle Foot Orthosis (AFO) 10 (See Figures 3-4 and 10 for the overall articulated Ankle Foot Orthosis 10) for providing dorsi-flexion support for a user (Page 9 line 27 – Page 10 line 2, provides dorsi-flexion resistance thereby providing support for a user by improving the muscle usage to perform dorsi-flexion movement), comprising: 
a boot 12/14 (See Figures 3-4 and 10) configured to substantially surround an ankle portion of a user's foot (See Figures 3-4 and 10, see page 6 lines 13-19 wherein the lower boot portion 14 “intimately wraps around the heel and ankle areas” thus substantially surrounding the ankle), the boot 12/14 having an upper boot member 12 (See Figures 3-4 and 10) and a lower boot member 14 (See Figures 3-4 and 10) and a hinge component 36 rotatably coupling the upper boot member 12 and the lower boot member 14 (See Figures 4 and 10 and Page 6 lines 23-24, wherein the upper boot member 12 and lower boot member 14 are hingably coupled via articulated joint 36) thus allowing dorsi-flexion and plantar-flexion of the user's ankle in a flexion plane (allowing ankle articulation inherently allows ankle dorsiflexion and plantarflexion, see Figure 1 wherein the transverse plane is interpreted as the “flexion plane” herein and the motions of flexion would pass through and rotate about this plane thus being “in” the that plane); and 
a dorsi-flexion control member 22 (bias member 22, Page 8 lines 6-22 and Page 9 line 27 – Page 8 line 2) removably coupleable to a rear portion of the boot 12/14 to at least three contact points 62/57/58 (See Figure 3 and Page 8 lines 6-22, wherein the control member 22 attaches at rear contact points 62/57/58 and wherein the member 22 is removably coupleable as it attaches via “screws” which are inherently removable), 
the dorsi-flexion control member 22 having an upper portion 23 coupleable to the upper boot 12 (See Figure 3 and Page 8 lines 6-9) and a lower portion 24/26 coupleable to the lower boot 14 (See Figure 3 and Page 8 lines 6-9) such that the dorsi-flexion control member 22 bridges a gap between the upper boot member 12 and the lower boot member 14 (See Figures 
wherein forward dorsi-flexion movement (See Figure 1) creates shear forces along the main body of the dorsi-flexion control member 22 (See Figure 10 and Page 9 line 27 – Page 10 line 2, wherein dorsiflexion movement creates tension t along the member 22 which may be called a “shear force” this means “a force acting in a direction parallel to a surface or to a planar cross section of a body” according to TheFreeDictionary [https://www.thefreedictionary.com/shear+force] wherein as seen in Figure 10 this tension t force is parallel to the surface of the member 22 thus may be called a shear force) thereby providing resistance to the dorsiflexion movement of the user's ankle (Page 9 line 27 – Page 10 line 2), wherein the amount of resistance is dependent upon the elastic characteristics of the dorsi-flexion control member 22 (Page 8 lines 9-10, the main body 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently) (Page 9 line 27 – Page 10 line 2, resistance is based on the characteristics of the bias member 22).
Regarding claim 7, Kerrigan discloses the invention of claim 6 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 is positioned along and across a rear vertical centerline of the boot 12/14 (See Figure 3 wherein the member 22 is positioned along and across a rear vertical centerline area of the boot 12/14) with at least two connection points 57/58 on either side of the centerline (See Figure 3 wherein the points 
Regarding claim 8, Kerrigan discloses the invention of claim 7 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 has an opening (“opening” defined as “a gap” by Dictionary.com [https://www.dictionary.com/browse/opening ], such that as seen Figures 3-4 and 10 the lower portions 24/26 of the member 22 has a gap between them forming a Y-shape such that then this an “opening”) therein to provide relief for a stop member which extends from a rear portion of the upper boot and the lower boot at points above and below the separation (the gap) (See Figure 2 and Page 7 lines 3-8 wherein the rear lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14, wherein these are located above and below the gap formed respectively, may function as a stop member to prevent plantarflexion beyond a certain point; such that the opening formed between portions 24/26 of the control member 22 as seen in Figure 3 and 10 avoids this rear area thereby providing relief for that area functioning as stop member by not interfering with the lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14, Examiner is interpreting “to provide relief to the stop member” to mean “to not interfere” based on the Figures 1-2 of the instant application portraying the functionality as such).
Regarding claim 10, Kerrigan discloses the invention of claim 6 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 is elastic (Page 8 lines 9-10, the main body 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently) thereby providing resistance to the 
Regarding claim 11, Kerrigan discloses the invention of claim 10 above.
Kerrigan further discloses wherein the dorsi- flexion control member 22 has a predetermined thickness (See Figures 3-4 and 10 wherein the thickness of the member 22 is illustrated and thus “predetermined”) and the predetermined manner of providing resistance is dependent upon the predetermined thickness (elasticity and the resistance of stretching an elastic material is inherently dependent on the thickness parameter, thus the resistance provided by member 22 as discussed in Page 9 line 27 – Page 10 line 2 is inherently dependent upon the thickness of member 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (WO 02065942 A2) (For note herein and henceforth throughout the rest of the Office Action, the cover figure of Kerrigan is Figure 4 which can be further seen as evidenced in the attached NPL priority document of Kerrigan) in view of Bartlett (US 20110054634 A1).
Regarding claim 2, Kerrigan discloses the invention of claim 1 above.
Kerrigan further discloses the main body 22 is substantially continuous (See Figure 3) and has a pair of lower ears 24/26 (See Figure 3) attached to the lower boot member 14 (See Figure 3).
Kerrigan does not disclose the main body 22 is X-shaped (Kerrigan shows a Y-shape instead, Figure 3) having a pair of upper ears attached to the upper boot member 12.
However, Bartlett teaches an analogous main body 118 (See Figures 32-33) with elastic characteristics (see [0072]) attached to an analogous upper member 12 and analogous lower member 32 (See Figure 33) wherein the analogous main body 118 is substantially continuous (See Figure 32) and Bartlett further teaches that this analogous main body 118 may be designed as either a Y-shape (with for example one upper connection and two lower connections) (see [0072]) or as an X-shape (see [0072] and Figures 32-33; wherein the X-shape and Y-shape are perceived as equivalent and predictable alternatives) with a pair of upper ears 122 attached to the analogous upper member 12 (See Figures 32-33) and an analogous pair of lower ears 24 attached to the analogous lower member 32 (See Figures 32-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Y-shaped elastic main body 22 of Kerrigan to have a X-shape with a pair of upper ears 122 attached to the upper boot member 
Regarding claim 3, Kerrigan in view of Bartlett discloses the invention of claim 2 above.
Kerrigan further discloses wherein the main body 22 further includes an opening (“opening” defined as “a gap” by Dictionary.com [https://www.dictionary.com/browse/opening ], such that as seen Figures 3-4 and 10 the lower portions 24/26 of the member 22 has a gap between them forming a Y-shape such that then this an “opening”) sized and configured to allow relief for a stop mechanism positioned at rear location between the upper boot member 12 and lower boot member 14 (See Figure 2 and Page 7 lines 3-8 wherein the rear lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14, wherein these are located above and below the gap formed respectively and thus overall between the upper boot member 12 and lower boot member 14, may function as a stop member (stop mechanism) to prevent plantarflexion beyond a certain point; such that the opening formed between portions 24/26 of the control member 22 as seen in Figure 3 and 10 avoids this rear area thereby providing relief for that area functioning as stop member by not interfering with the lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14, Examiner is interpreting “to allow relief for a stop mechanism” to mean “to not interfere” based on the Figures 1-2 of the instant application portraying the functionality as such).
Regarding claim 9, Kerrigan discloses the invention of claim 6 above.
Kerrigan further discloses the dorsi-flexion control member 22 has two connection points 57/58 to the lower boot 14 (See Figures 3-4) being on either side of the of the flexion plane (transverse plane, Figure 1) (See Figures 1 and 3-4 wherein the connection points 57/58 are each on the underside of the transverse plane thus being on “either” side as “either” means “the 
Kerrigan does not disclose wherein the dorsi-flexion control member 22 is X-shaped (Kerrigan shows a Y-shape instead, Figure 3) with connection points on each leg of the X-shaped structure, the dorsi-flexion control member further attached at two connection points to the upper boot, with the two connection points being on either side of the flexion plane.
However, Bartlett teaches an analogous control member 118 (See Figures 32-33) with elastic characteristics (see [0072]) attached to an analogous upper member 12 and analogous lower member 32 (See Figure 33) wherein the analogous control member 118 is substantially continuous (See Figure 32) and Bartlett further teaches that this analogous control member 118 may be designed as either a Y-shape (with for example one upper connection and two lower connections) (see [0072]) or as an X-shape (see [0072] and Figures 32-33; wherein the X-shape and Y-shape are perceived as equivalent and predictable alternatives) with connection points 122/24 (See Figure 32) on each leg 120/121 of the X-shaped structure (See Figure 32), the dorsi-flexion control member 118 further attached at two connection points 122 to the analogous upper member 12 (See Figures 32-33) and at two connection points 24 to the analogous lower member 32 (See Figures 32-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Y-shaped elastic dorsi-flexion control member 22 of Kerrigan to have a X-shape with two connection points 122 attached to the upper boot member 12 of Kerrigan (instead of the just one connection point 62 at the top end, thus forming a X-shape with connection points at each leg) as taught by Bartlett as Bartlett 
Regarding claim 17, Kerrigan discloses an articulated Ankle Foot Orthosis (AFO) 10 (See Figures 3-4 and 10 for the overall articulated Ankle Foot Orthosis 10) providing dorsi-flexion support for a user (Page 9 line 27 – Page 10 line 2, provides dorsi-flexion resistance thereby providing support for a user by improving the muscle usage to perform dorsi-flexion movement), comprising: 
an articulated boot 12/14 (See Figures 3-4 and 10, wherein hinge 36 causes the boot to be articulated) configured to substantially surround an ankle portion of a user's foot (See Figures 3-4 and 10, see page 6 lines 13-19 wherein the lower boot portion 14 “intimately wraps around the heel and ankle areas” thus substantially surrounding the ankle), the boot 12/14 having an upper boot member 12 (See Figures 3-4 and 10) and a lower boot member 14 (See Figures 3-4 and 10) and a hinge component 36 rotatably coupling the upper boot member 12 and the lower boot member 14 (See Figures 4 and 10 and Page 6 lines 23-24, wherein the upper boot member 12 and lower boot member 14 are hingably coupled via articulated joint 36) and configured to be positioned adjacent the user’s ankle joint (See Figures 3-4 and 10, wherein the hinge component 36 is nearby and adjacent the user’s ankle joint) thereby allowing dorsi-flexion movement of the user’s ankle (allowing ankle articulation inherently allows ankle dorsiflexion); 
a dorsi-flexion control member 22 coupled at an upper portion 23 thereof to the upper boot 12 (See Figure 3 and Page 8 lines 6-9) and coupled at a lower portion 24/26 thereof to the lower boot 14 (See Figure 3 and Page 8 lines 6-9) to provide a predetermined level of resistance to the dorsi-flexion movement (Page 9 line 27 – Page 10 line 2, the elastic 
the dorsi-flexion control member 22 having a pair of lower connection points 57/58 (See Figures 3-4 and 10), the pair of lower connection points 57/58 are coupled to the lower boot 14 at points on either side of the rear AFO centerline (See Figure 3 wherein connection points 57/58 are each positioned on opposite sides of the rear AFO centerline area).
wherein the dorsi-flexion control member 22 bridges a gap between the upper boot member 12 and the lower boot member 14 (See Figures 3-4 and 10 wherein the main body 22 extends across a gap therein) and 
wherein the dorsi-flexion control member 22 provides the predetermined level of resistance depending on the elastic characteristics thereof (Page 8 lines 9-10, the control member 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently) (Page 9 line 27 – Page 10 line 2, resistance is based on the characteristics of the bias member 22).
Kerrigan does not disclose the dorsiflexion control member having a pair of upper connection points wherein the pair of upper connection points are coupled to the upper boot at points on either side of a rear AFO centerline (Kerrigan shows a Y-shape instead, Figure 3, with a single connection point 62 one the rear AFO centerline).
However, Bartlett teaches an analogous control member 118 (See Figures 32-33) with elastic characteristics (see [0072]) attached to an analogous upper member 12 and analogous lower member 32 (See Figure 33) wherein the analogous control member 118 is substantially continuous (See Figure 32) and Bartlett further teaches that this analogous control member 118 may be designed as either a Y-shape (with for example one upper connection and a pair of lower connections) (see [0072]) or as an X-shape (see [0072] and Figures 32-33; wherein the X-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Y-shaped elastic dorsi-flexion control member 22 of Kerrigan to have a X-shape with a pair of upper connection points 122 attached to the upper boot member 12 of Kerrigan (instead of the just one connection point 62 at the top end, thus forming a X-shape with connection points at each leg) (with the points 122 being on either side of a rear AFO centerline) as taught by Bartlett as Bartlett has found that the X-shape and Y-shape of a continuous elastic member attached between two hinging bodies would have overall equivalent and predictable function due to their structure (See Bartlett [0072]), also this would improve the device of Kerrigan by better balancing the forces within the elastic control member 22 by having a symmetrical structure between the upper and lower boot members.  
Regarding claim 18, Kerrigan in view of Bartlett discloses the invention of claim 17 above.
Kerrigan further discloses wherein the elastic characteristics are controllable by providing a selected configuration and selected materials to form the dorsi-flexion control member 22 (See Page 9 line 27 – Page 10 line 2, wherein the control member 22 can be swapped out to alter its resistance, and thus elastic, characteristics wherein this would mean the elastic characteristics are controllable by providing a “selected configuration” and are also 
Regarding claim 19, Kerrigan in view of Bartlett discloses the invention of claim 18 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 has a predetermined thickness (See Figures 3-4 and 10 wherein the thickness of the member 22 is illustrated and thus “predetermined”) which controls the elastic characteristic (elasticity and the resistance of stretching an elastic material is inherently dependent on the thickness parameter, thus the resistance provided by member 22 as discussed in Page 9 line 27 – Page 10 line 2 is inherently dependent upon and thus controlled the thickness of member 22).
Regarding claim 19, Kerrigan in view of Bartlett discloses the invention of claim 18 above.
Kerrigan as modified by Bartlett discloses that the dorsi-flexion control member 22 is substantially X-shaped (see modification above in claim 17, see Bartlett Figure 32) having a pair of upper ears 120 forming the upper connection points 122 (See Bartlett Figures 32-33) and a pair of lower ears 24/26 (See Kerrigan Figures 3-4 and 10) forming the lower connection points 57/58 (See Kerrigan Figures 3-4 and 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190192327 A1 – AFO with dynamic dorsi-flexion support with elastic characteristics
US 20160135978 A1 - AFO with dynamic dorsi-flexion support with elastic characteristics
US 20170252197 A1 – AFO with stop member/mechanism
US 20140039368 A1 – flexible plate 200 with elastic characteristics
US 20130165833 A1 – dynamic AFO with pairs of connection points at the lower and upper ends
US 20060270958 A1 – X-shaped structure for AFO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/18/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/28/2022